Citation Nr: 1208678	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  08-20 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for lumbosacral strain with degenerative disc disease (DDD) (claimed as arthritis) for the period on appeal through May 30, 2011.

2.  Entitlement to an evaluation in excess of 10 percent for lumbosacral strain with DDD for the period on appeal beginning May 31, 2011.

3.  Entitlement to a separate evaluation for lower extremity neurologic abnormalities associated with lumbosacral strain with DDD for the period on appeal beginning October 28, 2010.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The previously established 10 percent evaluation for the Veteran's lumbosacral strain was continued therein.  DDD was considered to be included with the lumbosacral strain.

Subsequently, jurisdiction was transferred to the Veteran's home RO in Montgomery, Alabama.  He initiated an appeal as to the aforementioned determination.

A Decision Review Officer hearing was requested by the Veteran in his July 2008 substantive Appeal to Board (VA Form 9) which perfected his appeal as to the aforementioned determination.  Such hearing was scheduled for a date in March 2011.  It was not conducted, however, as the Veteran requested that it be cancelled in a statement dated that same day.

In his July 2008 substantive Appeal, the Veteran also requested a Travel Board hearing.  Such a hearing was convened before the undersigned Veterans Law Judge in December 2011.  The transcript of this hearing has been associated with the claims file.

Pertinent evidence was submitted by the Veteran contemporaneous with this hearing.  This evidence was not considered by the RO as of the last adjudication of this matter in an April 2011 supplemental statement of the case.  However, the Veteran waived his right to have it initially reviewed by the agency of original jurisdiction (AOJ), which in this case also is the RO, in an attached statement.  Accordingly, the Board has jurisdiction to consider the pertinent evidence in the first instance here.  See 38 C.F.R. § 20.1304(c).

The Board notes that this matter was developed below as one issue of entitlement to an evaluation in excess of 10 percent for lumbosacral strain with DDD.  Determined herein based on review of the evidence in the Veteran's claims file in addition to his Virtual VA "eFolder" is that an evaluation higher than 10 percent for lumbosacral strain with DDD is not warranted for the period on appeal through May 30, 2011, whereas an evaluation of 20 percent is warranted for this disability for the period on appeal beginning May 31, 2011.  As such, this matter has been split into two issues.

Also based on the evidence in the Veteran's claims file and Virtual VA "eFolder," entitlement to a separate evaluation for lower extremity neurologic abnormalities associated with lumbosacral strain with DDD for the period on appeal beginning October 28, 2010, has been added as an issue on appeal.  This issue is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ/RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period on appeal through May 30, 2011, the evidence does not show that the Veteran's lumbosacral strain with DDD manifested any of the schedular criteria of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined thoracolumbar spine range of motion not greater than 120 degrees, muscle spasm or guarding severe enough to result in abnormal gait or spinal contour, or any incapacitating episodes.

2.  For the period on appeal beginning May 31, 2011, the evidence shows that the Veteran's lumbosacral strain with DDD manifests the schedular criteria of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.


CONCLUSIONS OF LAW

3.  None of the schedular criterion for an evaluation in excess of 10 percent for lumbosacral strain with DDD for the period on appeal through May 30, 2011, has been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2011).

2.  The schedular criteria for an evaluation of 20 percent, but no higher, for lumbosacral strain with DDD for the period on appeal beginning May 31, 2011, has been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess v. Nicholson, 19 Vet. App. 473 (2006), that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With respect to higher evaluation claims, VA must provide the claimant with generic notice of the evidence needed to substantiate the claim, namely evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, and of how disability evaluations and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (overturning Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008)).

Notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Pelegrini, 18 Vet. App. at 112.

Via letter dated in December 2006, the Veteran was notified of the criteria for establishing entitlement to a higher evaluation, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter also notified him of how VA generally determines disability evaluations, which was noted to include consideration of the impact on employment, and effective dates.  

A December 2008 letter again notified the Veteran of how VA generally determines disability evaluations, which was noted to include consideration of the impact on employment, and effective dates.  It further notified him of how VA determines evaluations specifically for disabilities of the spine.

Neither the Veteran nor his representative has alleged prejudice with respect to notice.  None is found by the Board.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, VA's duty to notify has been more than satisfied.  The December 2006 letter predated the initial adjudication by the AOJ/RO in March 2007.  All notice elements were fully addressed by it.  Nothing more was required.  It follows that the December 2008 letter went above and beyond what was required because it also addressed some of these notice elements.  Further, this letter went above and beyond by providing specific rather than general notice concerning the disability evaluation element.

Pursuant to the duty to assist, VA is required to aid the claimant in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

VA has obtained the Veteran's service treatment records.  Also obtained by VA as well as submitted by the Veteran himself were VA treatment records regarding him.  No private treatment records have been obtained by VA.  The duty to assist is not applicable in this regard, however, as the Veteran has not identified any such records.  See 38 U.S.C.A. § 5103A(b).  He also has not submitted any such records on his own behalf.

VA spine examinations were afforded to the Veteran in February 2007 and on May 31, 2011.  The claims file was reviewed by the examiner who conducted the former examination but not by the examiner who conducted the latter examination.  This is of no consequence, however.  The Veteran's medical records were reviewed at the latter examination, as they were at the former examination.  He further gave an accurate medical history at this latter examination as well as at the former examination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the mere fact that an examiner did not review the claims file does not render a medical examination inadequate, particularly where the content of the examination shows that the examiner was familiar with the Veteran's history); D'Aries v. Peake, 22 Vet. App. 97 (2008) (same).  

Both examiners thereafter interviewed the Veteran regarding his relevant current symptoms and their effects.  Both examiners then conducted a physical assessment and reviewed relevant diagnostic testing as necessary.  The examiners finally documented all of the above actions in an examination report.  Accordingly, the Board finds each of the examinations adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claims).

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional development necessary for a fair adjudication of the claim that has not been undertaken.  The Board therefore finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As both the duty to notify and the duty to assist have been fulfilled, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Higher Evaluation

The Veteran seeks a higher evaluation for his lumbosacral strain with DDD.  He contends that this disability was and is more severe than contemplated by the currently assigned 10 percent evaluation.

A.  Schedular

Disability evaluations are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  Separate Diagnostic Codes identify various disabilities and the criteria for specific ratings for the disabilities.  The percentage ratings represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  The evaluation assigned is determined by comparing the extent to which a Veteran's service-connected disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by the Veteran's symptomatology, with the schedule of ratings.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Examination reports must be interpreted, and if necessary reconciled, into a consistent picture so that the evaluation rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  If two evaluations are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The benefit of the doubt similarly shall be given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran thus prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Where entitlement to compensation has already been established and an increase in evaluation is at issue, as is the case here, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Consideration nevertheless must be given to whether staged evaluations are warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which a disability exhibited symptoms meeting the criteria for different evaluations during the course of the appeal, the assignment of a distinctive evaluation for each of the time periods is for application.

An assessment of the probative value of all the evidence, including medical evidence, must be undertaken by the Board.  The weight and credibility of evidence may be discounted "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  However, the Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert, 1 Vet. App. at 49.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45.

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, No. 09-2169 (Vet. App. Aug. 23, 2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.

The Veteran's service-connected lumbosacral strain with DDD currently is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237-5243.  

Diagnostic Code 5237 concerns lumbosacral strain.  This disability, along with the spinal disabilities addressed in Diagnostic Codes 5235 to 5236 and 5238 to 5242, is rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The General Rating Formula provides that disability evaluations are to be made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

A 10 percent rating is awarded when (1) forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees, (2) the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees, (3) muscle spasm, guarding, or localized tenderness is present but does not result in abnormal gait or abnormal spinal contour, or (4) there is a vertebral body fracture with loss of 50 percent or more of the height.  


A 20 percent rating requires (1) forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, (2) the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or (3) muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation of 40 percent is assigned when (1) forward flexion of the thoracolumbar spine is limited to 30 degrees or less or (2) there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine merits a 50 percent rating.  The maximum evaluation of 100 percent is reserved for when there is unfavorable ankylosis of the entire spine.

The normal range of motion for the thoracolumbar spine is from 0 degrees to 90 degrees forward flexion, 0 degrees to 30 degrees extension, 0 degrees to 30 degrees left and right lateral flexion, and 0 degrees to 30 degrees left and right lateral rotation.  Diagnostic Codes 5235 to 5242, General Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, Plate V.  Combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  Each range of motion measurement is rounded to the nearest 5 degrees.  Diagnostic Codes 5235 to 5242, General Rating Formula, Note (4).

Ankylosis is immobility and consolidation of a joint.  See Dorland's Illustrated Medical Dictionary 94 (31st ed. 2007).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis for VA purposes.  Diagnostic Codes 5235 to 5242, General Rating Formula, Note (5).  For VA purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension and ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  Id.

The General Rating Formula also provides for the assignment of separate disability ratings under appropriate Diagnostic Codes for any objective neurologic abnormalities associated with a disease or injury of the spine, including, but not limited to, bowel or bladder impairment.  Diagnostic Codes 5235 to 5242, General Rating Formula, Note (1).

Diagnostic Code 5243 addresses intervertebral disc syndrome (IVDS).  Pursuant to this Code, IVDS is rated under either the General Rating Formula outlined above or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS), whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

Incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months merit a 10 percent evaluation under the Formula for Rating IVDS.  A 20 percent rating is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  Incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months results in award of a 40 percent rating.  Finally, the maximum 60 percent rating requires incapacitating episodes having a total duration of at least six weeks during the past 12 months.  

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Diagnostic Code 5243, Formula for Rating IVDS, Note (1).  Each spinal segment manifesting clearly distinct effects of IVDS is rated separately pursuant to the above criteria.  Id., Note (2).

As required, all the evidence has been reviewed.  Only the most salient and relevant evidence is discussed below, however.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board does not have to discuss each piece of evidence).  This evidence concerns the level of the Veteran's lumbosacral strain with DDD since around the time he filed the instant claim in October 2006.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2) (each indicating that an exception to the general rule in 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(o)(1) that the effective date for benefits cannot be earlier than the date of receipt of the application therefor exists for awards of increased compensation such that if the evidence demonstrates that an increase in disability occurred within the one year period preceding receipt of a claim for increased compensation, the increase is effective as of the earliest date the increase in disability was factually ascertainable).

The evidence, as a collective and including that in both the period on appeal through May 30, 2011, and beginning May 31, 2011, is rife with the Veteran's complaints of constant/chronic back pain.  He usually characterized his pain as moderately severe to severe (reports ranged from a two out of ten to ten out of ten but primarily ranged between six and nine).  He reported that it is exacerbated or aggravated by movement, bending, activities, prolonged sitting/standing/walking, and weather changes and is alleviated by medication.  Pain particularly was noted with sitting down too fast and while getting up from a seat.  As a result of his pain, the Veteran indicated that he wears a back brace, sometimes walks bent over, and has sleep problems.

An October 2006 VA treatment record documents that X-rays of the Veteran's lumbosacral spine were interpreted as not revealing degenerative joint disease (DJD) or any major problem.

December 2006 VA computerized tomography (CT) scanning of the Veteran's lumbosacral spine showed no disc herniation but mild spondylosis, hypertrophic degenerative facet joints from L3-S1, and a small posterior central bulging annulus at L4-L5 and moderate size at L5-S1 indenting upon the corresponding thecal sac.

The Veteran reported back spasms, stiffness, weakness, and decreased motion at the February 2007 VA spine examination.  He further reported pain flare ups for 15 to 20 minutes every morning and one to two times per week resulting in a 75 percent decrease in motion.  The Veteran also reported pain radiating down both legs, numbness, and leg/foot weakness. He denied bowel and bladder problems.  He noted that he could sit for 45 minutes, stand for 30 minutes, and walk about one quarter of a mile as well as for 30 minutes on a treadmill.  He further noted that he was employed full time as a telecommunications manager and had missed two weeks of work in the past year as a result of his back.

Upon physical assessment, the Veteran's gait and posture were normal.  No spasms, atrophy, weakness, guarding, tenderness, or pain with motion was found.  It was noted that neither muscle spasm, localized tenderness, nor guarding severe enough to be responsible for abnormal gait or abnormal spinal contour existed.  The thoracolumbar spine was not ankylosed.  Thoracolumbar range of motion was from 0 to 75 degrees forward flexion, from 0 to 30 degrees extension, from 0 to 25 degrees right lateral flexion, from 0 to 20 degrees left lateral flexion, and from 0 to 30 degrees right and left lateral rotation all without pain.  Repeated movement did not cause further limitation of motion.  The VA X-rays and CT scan were reviewed.  The examination was determined not to be for IVDS.  Finally, the lower extremities were normal with respect to sensory, motor, and reflex function.  Lumbosacral strain - resolved with residual pain and DDD were diagnosed.  It was opined that these conditions have no significant effects on the Veteran's employment and no effects on his usual daily activities.

In his July 2008 substantive appeal, the Veteran complained that he has back muscle cramps.  

A March 2009 VA treatment record reflects that back muscle tenderness was found upon physical assessment.  The Veteran's gait was normal, and his strength was within full limits in all joints of both legs.  He was unable to forward bend, squat, or stand on his toes.

Beginning with a June 2009 VA treatment record, reference is made to magnetic resonance imaging (MRI) showing DDD and some foraminal narrowing at L5-S1.  

A VA treatment record dated October 28, 2010, reveals the following.  The Veteran reported left numbness.  He denied bowel or bladder problems and weakness.  Upon physical assessment, his gait was antalgic.  There was mild back muscle tenderness.  Thoracolumbar spine range of motion was decreased in forward flexion and extension.  No sensory or reflex abnormality was detected in any extremity.  Motor strength was decreased at four out of five in both lower extremities.  October 2010 MRI of the lumbar spine was noted to show a small foraminal disc herniation on the right side at L5-S1 with an effect on the adjacent S1 nerve root and facet arthropathy at L4-L5.  Diagnoses were made of DDD lumbar spine and lumbar radiculopathy.

Included in a November 2010 VA treatment record is the Veteran's complaint of pain occasionally radiating down his left leg.  Also included are findings that his gait was steady and that his trunk had a mild decrease in forward flexion secondary to pain.

W.B., the Veteran's wife, and J.H., of unspecified relation/association to the Veteran, collectively indicated in March 2011 statements that the Veteran has constant back and leg pain which limits his ability to do the things he wants to do and has caused him to become depressed.  It was noted that he continues to go to work despite his pain.

At the May 31, 2011, examination, the Veteran reported back stiffness and decreased motion as well as the urinary problems of urgency and nocturia.  He denied pain radiation, spasms, and weakness as well as numbness, leg or foot weakness, erectile dysfunction, and bowel problems.  It was noted that he could walk about 100 yards and that there were no incapacitating episodes but that he had missed two weeks from his full time telephone tech position in the past year due to his back.

The Veteran's gait and posture were normal upon physical assessment.  No abnormal spinal contour, spasms, atrophy, or weakness was found.  There was guarding, tenderness, and pain with motion.  It was noted that neither muscle spasm, localized tenderness, nor guarding severe enough to be responsible for abnormal gait or abnormal spinal contour existed.  The thoracolumbar spine was not ankylosed.  Thoracolumbar range of motion was from 0 to 50 (rounded from 48) degrees forward flexion, from 0 to 15 (rounded from 13) degrees extension, from 0 to 20 degrees (rounded from 22) right lateral flexion, from 0 to 15 (rounded from 17) degrees left lateral flexion, and from 0 to 20 degrees (rounded from 22) right lateral rotation, and from 0 to 20 degrees left lateral rotation all with objective evidence of pain.  Such pain additionally was evident upon repeated movement, but there was no further limitation of motion.  The lower extremities were normal with respect to sensation and with respect to motor function with the exception of a decrease in knee flexion and extension of four out of five on the left.  Reflexes were abnormal at 1+ instead of 2+ in both lower extremities.  DDD and degenerative arthrosis lumbar spine were diagnosed.  It was opined that these conditions effect the Veteran's usual occupation due to pain and decreased mobility and effect his usual daily activities as he indicated he cannot perform tasks involving stooping, lifting, pushing, or pulling.

At the December 2011 Travel Board hearing, the Veteran testified that he experiences back stiffness and some pain radiation.  He indicated that his symptoms render him unable to bend low such that he puts his socks and shoes in high places, resulted in him being assigned a four wheel drive vehicle to assist in getting around at work, and forced him to miss a couple weeks of work within the past year.

Of note at the outset is that the Veteran is competent in reporting symptoms, as well as denying them, and in describing their severity and impact because this information is within his personal experience.  His wife and J.H. similarly are competent because this information is readily observable to them.  See Layno v. Brown, 6 Vet. App. 465 (1994) (concluding that lay witnesses are competent to provide testimony or statements relating to facts of events that the lay witness observed or that is within the realm of his/her personal knowledge).  The Veteran, his wife, and J.H. also are credible because no significant reason to doubt them exists.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that the credibility of lay evidence generally can be evaluated by a showing of interest, bias, or inconsistent statements); Macarubbo, 10 Vet. App. at 388 (in addition to inconsistency with other evidence of record, listing inconsistent statements, internal inconsistency of statements, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor as factors to determine lay evidence credibility); Cartright v. Derwinski, 2 Vet. App. 24 (1991) (holding that a claimant's personal interest in receiving monetary benefits may be taken into account).  The Veteran is interested in the outcome of his appeal because it may result in more monetary benefits for him.  However, his subjective reports as well as those of his wife and J.H. are facially plausible.  They additionally are not inconsistent with one another and, as discussed below, are for the most part (with one exception) consistent with the objective evidence of record.

The Board finds, based on the above, that an evaluation for lumbosacral strain with DDD in excess of 10 percent is not warranted under the General Rating Formula for the period on appeal through May 30, 2011.  None of the criteria for even the next highest evaluation of 20 percent were met during this period.  The Board finds with respect to the period on appeal beginning May 31, 2011, that a 20 percent evaluation, but no higher, is warranted for lumbosacral strain with DDD under this Formula.  The first criterion for such a rating is met during this period.

With respect to the period on appeal through May 30, 2011, there is no indication of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees (a 33.3 to 66.7 percent reduction in the normal 90 degrees) even considering DeLuca, Mitchell, and associated regulations.  Thoracolumbar spine range of motion was measured precisely only once.  Forward flexion was to 75 degrees with no pain upon initial movement as well as repeated movement at that time.  Thoracolumbar spine range of motion was addressed with less precision on two other occasions.  Both times, the decrease found did not correspond to a substantial decrease.  It was simply noted to be decreased rather than significantly decreased once, while the decrease secondary to pain was characterized as mild once.  

Acknowledgement is given to the fact that an inability to forward bend was found once.  It is unclear whether or not this refers to forward flexion.  To the extent that it does, it is an aberration from the norm.  An inability or lack of motion regarding forward flexion indeed is inconsistent with the other evidence discussed in the preceding paragraph that forward flexion was possible to a high degree.  

There also is no indication of combined range of motion of the thoracolumbar spine not greater than 120 degrees even considering DeLuca, Mitchell, and associated regulations.  At the time this range was measured precisely, it combined to 210 degrees (75 + 30 + 25 + 20 + 30 + 30) with no pain upon initial movement as well as repeated movement.  

Acknowledgement is given to the fact that the Veteran competently reported pain flare ups resulting in a 75 percent decrease in his range of motion one to two times per week.  Unlike his subjective reports otherwise, he is not credible in giving this report because it is not consistent with the above objective evidence.  It is reiterated that the thoracolumbar spine forward flexion and combined range of motion findings were the same after repeated movement on the occasion they were precisely measured.  Of import is that flare ups were not further mentioned at that time and were not referenced whatsoever at any other time.  As such, the above findings that there is no indication of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or of combined range of motion of the thoracolumbar spine not greater than 120 degrees stand.

There finally is no indication of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Guarding specifically was not found on one occasion, was not mentioned on any other occasion, and was not reported by the Veteran.  Some evidence of muscle spasms/cramps exist.  While they specifically were not found on one occasion and were not mentioned on any other occasion, the Veteran competently and credibly has reported them.  Yet his gait predominantly was normal as it was so characterized twice and was characterized as steady once in contrast to only one finding that it was antalgic.  Abnormal spinal contour never was referenced.  The Veteran's posture indeed was found to be normal at one point.  Further, it once was determined that neither muscle spasm nor guarding severe enough to be responsible for abnormal gait or spinal contour existed.

With respect to the period on appeal beginning May 31, 2011, the evidence shows forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees taking into account DeLuca, Mitchell, and associated regulations.  Thoracolumbar spine range of motion was addressed only on this date.  Forward flexion was to 50 degrees with pain upon initial and repeated movement.  No reference was made to any decrease in the ability to forward flex during flare ups at that time or has been made thereafter.

Because the first criterion for establishing a 20 percent evaluation has been satisfied, it is unnecessary to consider the other two criteria (combined range of motion of the thoracolumbar spine not greater than 120 degrees and muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour) for such an evaluation.  Consideration accordingly now may be turned toward whether an evaluation in excess of 20 percent is warranted under the General Rating Formula for the period beginning May 31, 2011.  

The Board finds that even the next highest evaluation of 40 percent is not warranted during this period.  There is no indication of forward flexion of the thoracolumbar spine limited to 30 degrees of less.  Determined above was that forward flexion is greater than 30 degrees.  There also is no indication of favorable ankylosis of the entire thoracolumbar spine.  Indeed, there is no indication of any ankylosis, whether favorable or unfavorable, of any portion of the thoracolumbar spine.  At no point has the Veteran complained of immobility or an inability to move his back.  He was able to move it, albeit limitedly, in all directions on the one occasion discussed above.  Ankylosis specifically was not found on this occasion.

Next considered is entitlement to a separate rating under the General Rating Formula for objective abnormalities associated with the Veteran's lumbosacral strain with DDD.  Entitlement to such a separate rating for lower extremity neurologic abnormalities for the period on appeal beginning October 28, 2010, is addressed below.  The Board finds that entitlement to such a separate rating for any other neurologic abnormality is not warranted for the period through May 30, 2011, or for the period beginning May 31, 2011.  This includes lower extremity neurologic abnormalities for the period on appeal prior to October 28, 2010, as well as bowel and bladder impairment and erectile dysfunction.

The Veteran competently and credibly reported lower extremity neurologic symptoms such as pain radiation, numbness, and weakness during the period on appeal prior to October 28, 2010.  However, they are encompassed by the 10 percent evaluation assigned for this period.  These subjective symptoms indeed were not objectively confirmed as required.  No motor, reflex, or sensory deficiencies were found.  Function in all of these regards instead was normal on one occasion.  Motor function on another occasion was within full limits.

Bladder problems persistently competently and credibly were denied by the Veteran during the first period on appeal.  No such problems were found within this period.  The same is true for the second period on appeal.  However, bladder problems competently and credibly were reported by the Veteran therein.  They nevertheless have not been attributed to his lumbosacral strain with DDD.  Bowel problems persistently competently and credibly have been denied by the Veteran throughout the entire period on appeal.  No such problems were found at any point.  Erectile dysfunction was mentioned only once when it competently and credibly was denied by the Veteran.  It never has been found.  

Turning to the Formula for Rating IVDS, acknowledgement is given to the fact that the February 2007 VA spine examination was determined not to be for IVDS.  DDD was diagnosed then and subsequent thereto, however.  Degenerative arthrosis additionally was diagnosed subsequent thereto.  These diagnoses are labels for disc conditions similar to IVDS.  The Formula for Rating IVDS therefore applies throughout the entire period on appeal.

There is no indication of any incapacitating episodes of any duration during the period on appeal through May 30, 2011, or during the period on appeal beginning May 31, 2011, however.  Absent is any reference to a period of acute signs and symptoms requiring treatment by a physician.  The Veteran indeed never was seen on an emergency basis regarding his back.  His treatment rather appears wholly in the nature of continued care.  Further, the Veteran competently and credibly has reported that he has missed at least two weeks of work during at least two of the years encompassed in the entire period on appeal.  He presumably stayed in bed during all or at least some of these days missed from work.  Yet absent is any reference to bed rest prescribed by a physician.  Lastly, incapacitating episodes specifically were not found on one occasion.

It follows that use of the Formula for Rating IVDS would result in a noncompensable rating for both the period on appeal through May 30, 2011, and the period beginning May 31, 2011.  The 10 percent and 20 percent ratings respectively deemed appropriate for these periods herein under the General Rating Formula therefore stand as the higher evaluations.  

The Board lastly notes the following.  Consideration has been given to the benefit of the doubt in making each of the above findings.  However, it does not apply because these findings were made based on the preponderance of the evidence.  Consideration also has been given to whether staged ratings are warranted.  This is evident from the separation of this claim into the period on appeal through May 30, 2011, and beginning May 31, 2011.  The above findings apply respectively to these entire periods.  It follows that additional stages with their own ratings are not warranted.



							[Continued on Next Page]
B.  Extraschedular

The above determinations continuing the Veteran's 10 percent evaluation for lumbosacral strain with DDD for the period on appeal through May 30, 2011, and granting him a 20 percent evaluation for lumbosacral strain with DDD for the period on appeal beginning May 31, 2011, are based on application of pertinent provisions of the VA's Schedule for Rating Disabilities.  The Board notes that there is no indication that referral is warranted for consideration of the assignment of an evaluation for this disability on an extraschedular basis during either of these periods.  See 38 C.F.R. § 3.321(b).

The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted in Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the evidence presents such an exceptional disability picture that the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

Neither the Veteran nor his representative has raised the issue of entitlement to an extraschedular evaluation for lumbosacral strain with DDD.  There further has been no showing from the record that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above at any point on appeal.  His symptoms, which collectively reveal his level of disability, are addressed by these criteria.  Evaluation was based on them and associated statutes, regulations, and caselaw such as DeLuca and Mitchell.  Higher evaluations are provided for by the criteria, but, as explained above, the currently assigned evaluation adequately described the severity of the Veteran's lumbosacral strain with DDD for the period on appeal through May 30, 2011, and describes the same for the period on appeal beginning May 31, 2011.

Given that the applicable schedular rating criteria were and are adequate, discussion of whether he exhibits related factors such as marked interference with employment or frequent periods of hospitalization thus is unnecessary.  Further, referral for consideration of the assignment of an evaluation on an extraschedular basis for either the period on appeal through May 30, 2011, or beginning May 31, 2011, is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

An evaluation in excess of 10 percent for lumbosacral strain with DDD for the period on appeal through May 30, 2011, is denied.

An evaluation of 20 percent for lumbosacral strain with DDD for the period on appeal beginning May 31, 2011, is granted, subject to the law and regulations governing payment of monetary benefits.


REMAND

The issue of entitlement to a separate evaluation for lower extremity neurologic abnormalities associated with lumbosacral strain with DDD for the period on appeal beginning October 28, 2010, unfortunately must be remanded.  Although the Board sincerely regrets the additional delay, adjudication cannot proceed without further development.

The pertinent evidence concerning neurologic abnormalities in the Veteran's lower extremities is set forth above.  In sum, beginning October 28, 2010, this evidence includes his subjective, competent, and credible reports of pain radiation in both legs but particularly the left and numbness in his left leg.  It also includes objective findings of some reflex deficiencies in both legs, motor function deficiencies in the left leg, and no sensory function deficiencies in either leg.  Finally, it includes a diagnosis of lumbar radiculopathy.

As was explained earlier herein, the General Rating Formula also provides for the assignment of separate disability ratings under appropriate Diagnostic Codes for any objective neurologic abnormalities associated with a disease or injury of the spine, including, but not limited to, bowel or bladder impairment.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, General Rating Formula, Note (1).

Neuralgia, neuritis, and paralysis with respect to the lower extremities are evaluated based upon which nerve is affected.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8520 to 8730.  For each nerve, ratings are assigned based upon severity.  Id.  Of particular import, then, is whether the neuralgia, neuritis, or paralysis is incomplete but mild, incomplete but moderate, incomplete but moderately severe or severe, or complete.  Id.

A diagnosis of diabetes mellitus (DM) has been made with respect to the Veteran since at least December 2006.

In light of the above, the Board finds that the evidence of records is not adequate for rating purposes.  A few reasons lead to this finding.  

Clarification is needed on whether the Veteran manifests any lower extremity neurologic abnormality associated with his lumbosacral strain with DDD.  The diagnosis of lumbar radiculopathy suggests this to be the case, but such a conclusion never was made explicit.  A different potential etiology for the Veteran's lower extremity neurologic abnormalities is raised by the diagnosis of DM.  Peripheral neuropathy is otherwise known as polyneuropathy.  See Dorland's Illustrated Medical Dictionary 1288 (31st ed. 2007).  One type of neuropathy/poly-neuropathy is diabetic neuropathy/polyneuropathy.  Id. at 1287, 1513.  The Board is precluded from differentiating between symptomatology attributed to a service-connected disability and that attributed to a non-service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136 (1996)).  

If any lower extremity neurologic abnormality is found to be associated with the Veteran's lumbosacral strain with DDD, more specific information secondly is needed.  More than one Diagnostic Code is applicable.  Identification of the specific nerve(s) affected under 38 C.F.R. § 4.124a must be known before the most appropriate Diagnostic Code can be determined.  Importantly, varying minimum and maximum ratings are available under the potentially applicable Diagnostic Codes.  Once the most appropriate Diagnostic Code is selected, characterization of the severity of the effect on the identified nerve is required in order to assign the evaluation that best represents the severity of the neurologic abnormality at issue.

A VA medical examination complete with medical opinion accordingly is authorized so that the above clarification, and more specific information if necessary, can be obtained.  Arranging for this to take place requires a remand.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and undertake any additional records development indicated.  This shall include obtaining and associating with the claims file updated VA treatment records, if any, regarding the Veteran.  This also shall include obtaining and associating with the claims file, after securing any necessary authorization, additional pertinent records identified by him during the course of this remand.

2.  After completion of the above development, arrange for the Veteran to undergo an appropriate VA examination regarding any lower extremity neurologic abnormalities found to be present.  The claims file shall be made available to and reviewed by the examiner.  The examiner also shall obtain from the Veteran a full relevant medical history as well as a thorough description of his past and current relevant symptomatology, to include onset, frequency, length/duration, and severity.  All assessments, tests, studies, and/or evaluations deemed necessary next shall be performed.  This shall include, at a minimum, those necessary to procure the information specified in Diagnostic Codes 8520 to 8730 of 38 C.F.R. § 4.124a as applicable.

An opinion as to whether or not the Veteran has manifested any diagnosable lower extremity neurologic abnormality during the period on appeal beginning October 28, 2010, thereafter shall be rendered by the examiner.  Specific comment shall be made on the other diagnoses of record in doing so.  For each such disability diagnosed, the examiner finally shall opine with respect to etiology as to whether it is at least as likely as not (a 50 percent or greater probability) associated with the Veteran's lumbosacral strain with DDD.  A complete rationale, to include specific comment on the pertinent medical and lay evidence of record, shall be provided in this regard.  All of the above actions shall be documented fully in an examination report.

3.  Finally readjudicate the issue of entitlement to a separate evaluation for lower extremity neurologic abnormalities associated with lumbosacral strain with DDD for the period on appeal beginning October 28, 2010.  If the benefit sought is not granted in full, the Veteran and his representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the issue the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


